THE COURT.
This is an action to foreclose a mechanic’s lien and to bring about a sale of the premises should it be. necessary to enforce the payment as claimed.
It was said in Weldon v. Superior Court, 138 Cal. 427, [71 Pac. 502]: “The action, so far as it sought to foreclose the lien against the premises, was unquestionably an equitable suit.” In Goldtree v. City of San Diego, 8 Cal. App. 505, [97 Pac. 216], citing that case, it was said: “The contention that the lien is not of equitable cognizance because created by law cannot be considered. Such a distinction would destroy all equitable jurisdiction to carry out the provisions of the code. The remedy for the enforcement of the lien is clearly an equitable one. ’ ’
The jurisdiction is in the supreme court (Const., sec. 4, art. VI), and the case is therefore transferred to that court.